Exhibit 10.15

 

SECURED PROMISSORY NOTE

San Carlos, California

$250,000 February 12,2002



For value received, I, Sal Jamil, promise to pay Corio, Inc., a Delaware
corporation (the "Company"), the principal sum of Two Hundred Fifty Thousand
Dollars ($250,000), together with interest on the unpaid principal balance from
the date hereof at the rate of four and sixty-three one hundredths percent
(4.63%) per year, compounded annually. The proceeds of this Promissory Note are
to be used by the undersigned to purchase a residence.



The principal and accrued interest hereunder shall be due and payable on
February 8, 2007; provided that payment of principal and accrued interest
hereunder shall accelerate in the circumstances described in the paragraph
immediately below. The undersigned may at any time prepay all or any portion of
the principal and interest owing hereunder. Payment of principal and interest
shall be made in lawful money of the United States of America.

In the event the undersigned's employment with the Company terminates for any
reason, the full amount of principal and accrued interest shall accelerate and
immediately become due and payable; provided that, if the Company terminates the
undersigned involuntarily without Cause (as defined below), the undersigned
shall have one hundred twenty (120) days from the date of such termination to
repay in full the principal and interest due hereunder (which interest shall
continue to accrue during such period while the amounts remains unpaid). The
Company shall have "Cause" to terminate the undersigned if (a) the undersigned
fails to perform to the Company's satisfaction his duties in his position as a
senior executive of the Company, (b) the undersigned engages in misconduct that
is injurious to the Company or (c) the undersigned commits a felony.

This Promissory Note is hereby secured by a pledge of the shares of Common Stock
that the undersigned owns pursuant to the Restricted Stock Purchase Agreements
entered into as of May 30, 2001 and October 1, 2001 (the "Restricted Stock
Purchase Agreements"); provided that the 150,000 shares (the "150,000 Shares")
subject to the May 30,2001 Restricted Stock Purchase Agreement that are to be
released from the Company's repurchase option effective May 15, 2002 (provided
the undersigned does not cease to be an employee of the Company) shall not be a
security interest for this Promissory Note. With respect to the 250,000 shares
subject to the Restricted Stock Purchase Agreements (the "250,000 Shares") other
than the 150,000 Shares, those shares shall be a security interest to secure
this Promissory Note until the principal and accrued interest are paid in full
and, notwithstanding anything to the contrary in the Restricted Stock Purchase
Agreements, those shares are subject to the Company's repurchase option until
the undersigned pays the principal and accrued interest in full. For
clarification, the 250,000 Shares shall be a security interest to secure all
amounts due under this Promissory Note until the undersigned pays the principal
and accrued interest in full (the "Security Interest Period"). In the event the
undersigned's employment with the Company terminates for any reason whatsoever
during the Security Interest Period and the undersigned has not paid in full the
principal and accrued interest on the Promissory Note, the Company may either
exercise its repurchase option with respect to the shares still subject to the
Security Interest Period or elect to have the undersigned sell those shares and
pay the Company the principal and accrued interest with the proceeds from the
sale. In the event that during the Security Interest Period any stock dividend,
reclassification, readjustment or other changes are declared or made in the
capital structure of the Company, all new, substituted and additional shares or
other securities issued by reason of any such change, in relation to shares
subject to the Security Interest Period, shall be delivered to the Company and
held under the terms of this Promissory Note in the same manner as the shares
originally pledged hereunder. The undersigned agrees that shares subject to the
Security Interest Period may be held by the Company or one of its agents, in the
Company's discretion, until the Security Interest Period terminates with respect
to those shares. For clarity, any and all taxes related to the 150,000 Shares or
the 250,000 Shares shall be borne by the undersigned and shall be the
responsibility of the undersigned.

In the event of default hereunder by the undersigned, the Company shall have
full recourse against the undersigned. If any action is instituted for the
collection of amounts due under this Promissory Note, the reasonable costs of
the Company, including attorneys' fees and expenses among any other reasonable
costs, shall be paid by the undersigned. Any such action shall be held in a
court or arbitration tribunal, at the Company's discretion, in San Jose or San
Francisco, California., and the undersigned consents to all jurisdictional
requirements to enable any such action to be held in such location and at such
tribunal.

This Promissory Note is governed by the laws of the State of California, without
regard to the conflicts of law provisions thereof. The undersigned agrees to
keep confidential the terms of this Promissory Note.

/s/ Sal Jamil 2/19/02




--------------------------------------------------------------------------------


